—Appeal by the defendant from three amended judgments of the Supreme Court, Kings County (Lipp, J.), all rendered September 13, 1995, revoking sentences of probation previously imposed by the same court upon findings that he had violated conditions thereof, upon his admissions, and imposing sentences of imprisonment upon his previous convictions of criminal possession of a controlled substance in the fifth degree (three counts, one as to each indictment).
Ordered that the amended judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which *642could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Miller, J. P., Thompson, Joy and Luciano, JJ., concur.